Appeal from an order of the Supreme Court, Erie County (James H. Dillon, J.), entered November 25, 2008. The order, inter alia, granted petitioners’ application to enjoin respondents from implementing a certain program pending the decision of an arbitrator or December 18, 2008, whichever occurred first.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: In appeal No. 1, respondents appeal from an order entered November 25, 2008 that, inter alia, granted petitioners’ application to enjoin respondents from implementing a field training officer program within the police department of respondent City of Buffalo until such time as the arbitrator rendered a decision with respect to the grievances filed by petitioners or December 18, 2008, whichever occurred first. In appeal No. 2, respondents appeal from an order entered January 28, 2009 that, inter alia, continued the preliminary *1825injunction granted by the November 25, 2008 order until such time as the arbitrator rendered a decision with respect to the grievances or December 18, 2009, whichever occurred first.
We dismiss appeal No. 1 inasmuch as the order appealed from has expired by its express terms, and thus the appeal is moot. We also dismiss appeal No. 2 as moot for the same reason. Present—Smith, J.P., Fahey, Carni, Green and Gorski, JJ.